FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-2363
                  _____________________________

JAMES CHRISTOPHER PEARCE,
Former Husband,

    Appellant,

    v.

JENNIFER BOUDREAUX f/k/a
Pearce, Former Wife,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Alachua County.
Victor L. Hulslander, Judge.

                        February 28, 2019


PER CURIAM.

     This appeal involves a petition to permit the relocation of
minor children filed by the former wife. The former husband,
acting pro se, timely filed legal papers objecting to the relocation;
an answer and counter-petition were also filed. In response, the
former wife filed a motion for the trial court to enter an order of
relocation based upon alleged deficiencies in the former husband’s
filings. Without holding a hearing, the trial court entered an order
of relocation and the former wife moved with the minor children.

    The former husband filed a motion for relief from the
judgment and an amended objection to relocation. After a hearing
on the motion, the trial court denied relief based upon the former
husband’s initial objection being legally insufficient for lack of
verification and factual recitations. This appeal ensued.

    We agree with the former husband that the trial court was
required to hold a hearing upon the timely filing of the former
husband’s initial pro se objection. The applicable statute provides:

    (d) If the other parent and any other person entitled to
    access to or time-sharing with the child fails to timely file
    a response objecting to the petition to relocate, it is
    presumed that the relocation is in the best interest of the
    child and that the relocation should be allowed, and the
    court shall, absent good cause, enter an order specifying
    that the order is entered as a result of the failure to
    respond to the petition and adopting the access and time-
    sharing schedule and transportation arrangements
    contained in the petition. The order may be issued in an
    expedited manner without the necessity of an evidentiary
    hearing. If a response is timely filed, the parent or other
    person may not relocate, and must proceed to a temporary
    hearing or trial and obtain court permission to relocate.

§ 61.13001(3)(d), Fla. Stat. (emphasis added). The highlighted
portions establish two points. First, an order of relocation may only
be entered without a hearing where a parent or other person
entitled to access or time-sharing “fails to timely file a response
objecting to the petition to relocate[.]” Id. The statute does not say
that the objection must be flawless in terms of legal sufficiency; it
says only that a “timely . . . response objecting” is required. The
legal sufficiency of the objection, and whether it can be amended
or modified for good cause, are matters to be considered at a
hearing on the initial objection. It would make no sense, for
instance, to permit a trial judge to sign off on an order of relocation
without a hearing where an objecting parent filed a fully compliant
objection but failed to get it verified; relocation would be
premature in such a case. Second, the last sentence of the statute
requires at least a “temporary hearing” before relocation occurs
where “a response is timely filed,” which buttresses the first point.
If a parent fails to file an objection of any kind, a trial court may—
absent good cause—"enter an order specifying that the order is

                                  2
entered as a result of the failure to respond to the petition” in any
way. Where no response is filed, an order of relocation “may be
issued in an expedited manner without the necessity of an
evidentiary hearing.” Id. Here, a response was filed, thereby
necessitating that relocation may not occur, if at all, until after a
temporary hearing (or trial). Id.

     We do not overlook the requirement that “[a]n answer
objecting to a proposed relocation must be verified and include the
specific factual basis supporting the reasons for seeking a
prohibition of the relocation, including a statement of the amount
of participation or involvement the objecting party currently has
or has had in the life of the child.” § 61.13001(5), Fla. Stat. (2009).
The objecting party is required to meet these requirements to
ensure that the trial court is apprised of verified facts relevant to
the relocation issue, but we see no fatal inconsistency in the
legislature’s requirement in (3)(d), that a hearing is required
where an objection is timely filed, with the requirement in (5), that
an objection should have verified facts. As to the former, the
legislature clearly wanted to prevent trial courts from entering ex
parte relocation orders where a timely objection is filed; it also
clearly wanted to permit such orders, absent good cause, where no
response is filed. See Vaelizadeh v. Hossaini, 174 So. 3d 579 (Fla.
4th DCA 2015) (emphasis added). As to the latter, the legislature
requires verified facts, but it did not make them a pre-condition to
a temporary hearing before relocation. It may well be that the
absence of verified facts or a lack of evidence favoring the objector
will, after a hearing, make relocation permissible. We do not read
a failure to comply with subsection (5), however, as a basis for
ignoring a timely filed objection.

    REVERSED and REMANDED.

MAKAR, WINOKUR, and M.K. THOMAS, JJ., concur.




                                  3
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Lorraine H. Sherman, La Crosse, for Appellant.

Joshua M. Silverman of Silverman, Mack & Associates,
Gainesville, and Adam S. Vorhis, Asheville, NC, for Appellee.




                               4